Case 2:18-cv-06358-CAS-JEM Document 106 Filed 09/15/19 Page 1 of 3 Page ID #:3720



    1   BROWN NERI SMITH & KHAN, LLP
        Ethan J. Brown (SBN 218814)
    2    ethan@bnsklaw.com
        Nona Yegazarian (SBN 316458)
    3    nona@bnsklaw.com
        11601 Wilshire Blvd., Suite 2080
    4   Los Angeles, CA 90025
        Telephone: 310-593-9890
    5   Fax:        310-593-9980
    6   TIBERI LAW OFFICE
    7   Todd J. Tiberi (SBN 243967)
         ttiberi@tiberilaw.com
    8   100 Wilshire Blvd., Suite 700
        Santa Monica, CA 90401
    9   Telephone: 917-573-2802
        Fax:        805-347-7933
   10
        Attorneys for Plaintiff/Counter-Defendant
   11   DEN-MAT HOLDINGS, LLC
   12
                            UNITED STATES DISTRICT COURT
   13
                          CENTRAL DISTRICT OF CALIFORNIA
   14
                                      WESTERN DIVISION
   15
   16
         DEN-MAT HOLDINGS, LLC,
   17                                               Case No.: 2-18-cv-6358-CAS-JEM
                            Plaintiff/Counter-
   18                       Defendant,
                                                     PLAINTIFF’S NOTICE OF
   19          v.                                    LODGING OF DEPOSITION
                                                     TRANSCRIPTS FOR USE AT
   20    CAO GROUP, INC.,                            TRIAL
   21
                            Defendant/Counter-       Final Pretrial Conference
   22                       Plaintiff.               Date: Sept. 16, 2019
   23                                                Time: 11:00 a.m.
                                                     Place: Courtroom 8D
   24                                                Judge: Hon. Christina A. Snyder
   25
                                                    Complaint Filed: July 23, 2018
   26
   27
   28



         PLAINTIFF’S NOTICE OF LODGING OF DEPOSITION TRANSCRIPTS FOR USE AT TRIAL
Case 2:18-cv-06358-CAS-JEM Document 106 Filed 09/15/19 Page 2 of 3 Page ID #:3721




    1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that pursuant to Pursuant to Rule 11(d) of the
    3   Individual Rules of the Honorable Christina A. Snyder, the following deposition
    4   transcripts, along with an index of designations and objections, were lodged with
    5   this Court for use at the October 1, 2019 trial in this matter:
    6      1. Deposition of Nathan Hult, taken on March 20, 2019
    7      2. Deposition of Nathan Hult, taken on May 30, 2019
    8
    9   DATED: September 15, 2019               BROWN NERI SMITH & KHAN, LLP
   10
   11                                           By: /s/ Ethan J. Brown
   12
                                                Ethan J. Brown (SBN 218814)
                                                Attorneys for Plaintiff/Counter-Defendant
   13                                           Den-Mat Holdings, LLC
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



         PLAINTIFF’S NOTICE OF LODGING OF DEPOSITION TRANSCRIPTS FOR USE AT TRIAL
                                                   1
Case 2:18-cv-06358-CAS-JEM Document 106 Filed 09/15/19 Page 3 of 3 Page ID #:3722




    1                            CERTIFICATE OF SERVICE
    2
              I hereby certify that on September 13, 2019, I transmitted the foregoing
    3
        document for filing and transmittal of a Notice of Electronic Filing with the
    4
        Clerk of the Court using its CM/ECF System, which electronically provides
    5
        notification of such filing to all counsel of record in this action.
    6
    7
        Executed in Los Angeles, California on September 13, 2019.
    8
    9
                                                              /s/Nona Yegazarian
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



                                   CERTIFICATION OF SERVICE
